EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Won Jun Choi on 4/8/21.

The application has been amended as follows: 

In the Claims:
1-8.	(Canceled) 

9-10.	(Canceled) 

11.	(Currently Amended) An apparatus for decoding video data, comprising:
a decoder configured to 
	receive a bitstream including a coding tree unit (CTU) of encoded video data and split information related to a tree split structure of the CTU of the video data, wherein the bitstream includes information on maximum block size allowed for the root node of a binary tree,
of consecutive quadtree divisions and a binary tree having multi-depth of consecutive binary tree divisions, wherein the tree split structure is configured such that the binary tree is rooted from a leaf node of the quadtree when a size of a block corresponding to the leaf node of the quadtree is not greater than the maximum block size, and
	after determining the coding block to be decoded by splitting the CTU in the tree split structure, determine a prediction partition mode for the coding block corresponding to the leaf node of the tree split structure among a plurality of prediction partition modes using mode type information included in the bitstream, the plurality of prediction partition modes including at least one prediction partition mode allowing the coding block to be predicted by being split into two equal-sized triangles; and
a reconstructor configured to reconstruct the coding block corresponding to the leaf node according to the determined prediction partition mode,
wherein the reconstructor is configured to reconstruct the coding block which is split into the two triangles, by performing a process comprising:
	configuring a plurality of merge candidates comprised of motion vectors of pre-decoded blocks neighboring to the coding block,
	reconstructing, from the bitstream, two merge indexes which respectively correspond to the two triangles, wherein each of the merge indexes is used for indicating one of the plurality of merge candidates,
	setting motion vectors respectively corresponding to the two triangles equal to merge candidates which are respectively indicated by the two merge indexes among the plurality of merge candidates, and
	inter-predicting the coding block which is split into the two triangles, by using the set motion vectors, and
wherein the at least one prediction partition mode includes a down-right diagonal split type and an up-right diagonal split type.

Canceled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419